Citation Nr: 1447217	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  09-21 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an evaluation in excess of 50 percent disabling for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel

INTRODUCTION

The Veteran served on active duty from July 1969 to March 1973 and from July 1973 to April 1974, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In a RO rating decision dated in April 2008 the Veteran was denied entitlement to total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).  The Veteran did not appeal this decision and at this time there is nothing in the record which re-raises a claim for TDIU.  The remand requests that additional VA treatment records be associated with the claims file.  If additional records reveal complaint of unemployability, all appropriate action should be taken regarding a claim for TDIU.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A May 2014 VA problem list includes a diagnosis of PTSD; however, VA treatment records dated subsequent to July 2009 have not been associated with the claims file.  On remand, attempts must be made to obtain and associate with the claims file complete VA treatment records regarding the Veteran, including all records dated since July 2009.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

The most recent VA examination was performed in July 2009.  After attempting to obtain any additional treatment records, the Veteran should be afforded a VA examination.  38 C.F.R. §§ 4.1, 4.2 (2014); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for PTSD since July 2009.  After securing the necessary release, obtain these records, including those from VA.

2.  Thereafter, the Veteran should be afforded an appropriate VA examination to determine the nature, extent and severity of his PTSD disability.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests should be performed.  The examiner should report all pertinent findings and estimate the Veteran's Global Assessment of Functional (GAF) Scale score.  In addition, the examiner must render an opinion on whether the Veteran's PTSD renders the Veteran unable to secure or follow a substantially gainful occupation. 

3.  Review the evidence added to the record pursuant to this remand to determine whether a claim for TDIU has been re-raised.  If so, take appropriate action. 

4.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted in full, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



